                                                                       6/6/2019

                                                                        CW




                   U N I TE D STATE S D I STR I CT CO U R T
                  CE N TR AL D I STR I CT OF CALI F O R N I A


XAVIER FORT,                           CASE NO. 2:19-cv-04303-J VS (SK)
                    Petitioner,        OR D E R D I SM I SSI N G ACTI ON
                                       F OR LACK OF J U R I SD I CTI ON
             v.
WARDEN,
                    Respondent.

      Petitioner is a California state prisoner serving a life sentence without
possibility of parole for m urder and robbery. On May 17, 2019, he filed a
m otion for a 60-day extension of tim e to file a habeas petition under 28
U.S.C. § 2254, which caused the Clerk’s Office to open this action, but no
habeas petition has yet been filed. (ECF 1). The Court thus lacks
jurisdiction in this case because there is no “case or controversy” to decide.
Ca lder on v. Ashm us, 523 U.S. 740, 746 (1998); see Ca sa bur i v. Wa r den,
2013 WL 3367275, at *1 (C.D. Cal. J uly 3, 2013) (dism issing for lack of
jurisdiction letter request for extension of tim e to file habeas petition where
no petition had yet been filed). THEREFORE, this action is DISMISSED
without prejudice for lack of jurisdiction. J udgm ent dism issing this action
without prejudice will be entered accordingly. 1
       I T I S SO OR D E R E D .




DATED: J une 06, 2019
                                                     HON. J AMES V. SELNA
                                                     U.S. DISTRICT J UDGE




PRESENTED BY:


STEVE KIM
U.S. MAGISTRATE J UDGE




1 While the Court does not decide this issue, it is likely that Petitioner still has tim e to file
a tim ely federal habeas petition. See Tr iguer os v. Ada m s, 658 F.3d 983, 987 (9th Cir.
2011) (Court m ay take judicial notice of public state court dockets). The California
Suprem e Court apparently denied Petitioner’s direct appeal on J une 29, 2018. (No.
S248469). If that is right, and Petitioner pursued no writ of certiorari in the U.S.
Suprem e Court (as he adm its), his conviction would have becom e final 90 days after the
California Suprem e Court’s denial. See 28 U.S.C. § 2101; Bowen v. Roe, 188 F.3d 1157,
1158-59 (9th Cir. 1999). From that date, Petitioner would have one year—not including
any statutory or gap tolling for properly filed state habeas petitions—to file a federal
habeas petition on tim e. See 28 U.S.C. § 2244(d)(1)(A).

                                                 2
